UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7409



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JAMES A. BUTLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-91-44)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Howard Crawford Vick, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for reconsideration of the court's order denying his Fed. R.

Crim. P. 41(e) motion. We have reviewed the record and the district

court's order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. United States v. Butler,
No. CR-91-44 (E.D. Va. Aug. 8, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2